DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informality: “segment, wherein,” in line 3 should read “segment, and wherein,”.
Claim 19 is objected to because of the following informality: “and second” in line 3 should read “and said second”.
Claim 20 is objected to because of the following informality: “connection element” in line 3 should read “connection-element”.
Claim 22 is objected to because of the following informalities:
“said guide section is a guide section of said second segment, wherein said guide section comprises” in lines 1-2 should read “said guide section of said second segment comprises”.
“lower face surface that faces said first segment” in line 3 should read “lower face surface that faces said third segment”.
Claim 23 is objected to because of the following informality: “other and” in line 3 should read “other, and”.
Claim 24 is objected to because of the following informality: “surface, wherein,” in line 2 should read “surface, and wherein,”.
Claim 30 is objected to because of the following informality: “guide caps” in line 4 should read “guide said caps”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 22 recites the limitation “a lower face surface that faces said first segment” in line 3. However, this is not disclosed in any part of the specification of the instant application. Instead, it is apparent from Figure 2a/3e of the instant application that the lower face surface 10 faces the third segment (not the first segment as claimed). Thus, the limitation is not properly described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation "said contact surfaces face lie on one another" in line 3. It is unclear whether the limitation is trying to convey that the contact surfaces face one another or if it is trying 
Claim 29 recites the limitation "each state of said cap passage" in line 1. There is insufficient antecedent basis for this limitation in the claim because it was not previously recited that the cap passage has multiple states. For examination purposes, the examiner is interpreting the limitation as if it instead reads “each state of said length-adjustable section”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelm (DE 433699 C).
Regarding claim 16, Wilhelm discloses an apparatus (shown in Figure 1) comprising a telescopic cap-supply (the two links n and the curved member which connects the bottom link n to cylinder b in Figures 1 and 2, collectively) that supplies caps (“crown corks” mentioned in Paragraphs 0001 and 0004 of Machine Translation of DE 433699 C) for closing containers (Paragraphs 0001-0004 of Machine Translation of DE 433699 C), said telescopic cap-supply comprising a cap passage (the continuous passage inside the two links n and the curved member which connects the bottom link n to cylinder b) having a length-adjustable section (the section of the cap passage inside the two links n and the curved member which connects the bottom link n to cylinder b), wherein adjustment of a length of said length-adjustable section (the section of the cap passage inside the two links n and the curved member which connects the bottom link n to cylinder b) causes said length-adjustable section to transition 
Regarding claim 17, Wilhelm discloses that, in said extended state (the state shown in phantom in Figure 1), said first segment (the top link n in Figures 1 and 2) suspends said second segment (the bottom link n in Figures 1 and 2) and said second segment (the bottom link n in Figures 1 and 2) suspends said third segment (the curved member which connects the bottom link n to cylinder b in Figure 1) (apparent from Figures 1 and 2), and that, in said collapsed state (the state shown in solid lines in Figure 1), said first segment (the top link n) rests on said second segment (the bottom link n) and said second segment (the bottom link n) rests on said third segment (the curved member which connects the bottom link n to cylinder b in Figure 1) (apparent from Figures 1 and 2).
Regarding claim 18, Wilhelm discloses that said second segment (the bottom link n in Figures 1 and 2) comprises an upper connection-element (the upper flanged portion shown circled in an annotated version of Figure 1 of Wilhelm, hereinafter Figure 1x, below) that enables said second segment (the bottom link n) to engage said first segment (the top link n in Figures 1 and 2) (apparent from Figure 1x below) and that said second segment (the bottom link n) comprises a lower connection-element (the lower flanged portion shown in Figure 1x below) for enabling said second segment (the bottom link n) to engage said third segment (the curved member which connects the bottom link n to cylinder b in Figure 1) (apparent from Figure 1x below).

    PNG
    media_image1.png
    815
    623
    media_image1.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Wilhelm
Regarding claim 19, Wilhelm discloses that said second segment's upper connection-element (shown circled in Figure 1x above) comprises an upper contact-surface (shown in Figure 1x above, which can be interpreted as a contact-surface because a user can contact it) that faces said third segment (the curved member which connects the bottom link n to cylinder b) (apparent from Figure 1x above) and said second segment's lower connection-element (shown circled in Figure 1x above) comprises a lower contact-surface (shown in Figure 1x above, which can be interpreted as a contact-surface because a user can contact it) that faces said first segment (the top link n) (apparent from Figure 1x above).
Regarding claim 20, Wilhelm discloses that said upper connection-element (shown circled in Figure 1x above) comprises an upper face surface (shown in Figure 1x above) that faces said first segment (the top link n) (apparent from Figure 1x above) and that said lower connection-element (shown circled in Figure 1x above) comprises a lower face surface (shown in Figure 1x above) that faces said third segment (the curved member which connects the bottom link n to cylinder b) (apparent from Figure 1x above).
Regarding claim 21, Wilhelm discloses that each of said segments (the top link n, the bottom link n, and the curved member which connects the bottom link n to cylinder b in Figures 1 and 2) comprises a guide section (the hollow interior of each segment) that guides plural sides of a cap (Paragraphs 0001-0004 of Machine Translation of DE 433699 C) and that said guide sections (the hollow interiors of the first, second, and third segments) of said segments collectively form said cap passage (the continuous passage inside the two links n and the curved member which connects the bottom link n to cylinder b) (apparent from Figure 1).
Regarding claim 22, Wilhelm discloses that said guide section (the hollow interior of the bottom link n) of said second segment (the bottom link n) comprises an upper face surface (shown in Figure 1x above) that faces said first segment (the top link n) and a lower face surface (shown in Figure 1x above) that faces said third segment (the curved member which connects the bottom link n to cylinder b in Figure 1) (apparent from Figure 1x above).
Regarding claim 23, Wilhelm discloses that said segments (the top link n, the bottom link n, and the curved member which connects the bottom link n to cylinder b in Figures 1 and 2) comprise first and second adjoining segments (shown circled in Figure 1x above), each of which has a contact surface (the “upper contact-surface” and the “lower contact-surface” shown in Figure 1x above, which can be interpreted as contact surfaces because a user can contact them), that, in said extended state (the state shown in phantom in Figure 1), said contact surfaces (the “upper contact-surface” and the “lower contact-surface” shown in Figure 1x above) face each other (clear from Figure 1x above), and that face surfaces (the “upper face surface” and the “lower face surface” shown in Figure 1x above) of said adjoining segments (shown circled in Figure 1x above) do not contact each other (clear from Figure 1x above).
Regarding claim 24, Wilhelm discloses that said segments (the top link n, the bottom link n, and the curved member which connects the bottom link n to cylinder b in Figures 1 and 2) comprise first and second adjoining segments (shown circled in Figure 1x above), each of which has a contact surface (the “upper contact-surface” and the “lower contact-surface” shown in Figure 1x above, which can be interpreted as contact surfaces because a user can contact them), and that, in said collapsed state (the state shown in solid lines in Figure 1), said contact surfaces (the “upper contact-surface” and the “lower contact-surface” shown in Figure 1x above) face one another while said adjoining segments (shown circled in Figure 1x above) do not contact each other (clear from Figure 1x above).
Regarding claim 25, Wilhelm discloses that said first segment (the top link n in Figures 1 and 2) and said second segment (the bottom link n in Figures 1 and 2) have an identical shape (because the top link n and the bottom link n both have a rectangular/oval cross-sectional shape) and that said second segment (the bottom link n) and said third segment (the curved member which connects the bottom link n to cylinder b in Figure 1) have an identical shape (because the bottom link n and the curved member which connects the bottom link n to cylinder b both have a rectangular/oval cross-sectional shape).
Regarding claim 26, Wilhelm discloses that said first segment (the top link n in Figures 1 and 2) is formed as one piece (apparent from Figures 1 and 2), that said second segment (the bottom link n in Figures 1 and 2) is formed as one piece (apparent from Figures 1 and 2), and that said third segment (the curved member which connects the bottom link n to cylinder b in Figure 1) is formed as one piece (apparent from Figure 1).
Regarding claim 27, Wilhelm discloses that, in said extended state (the state shown in phantom in Figure 1), said cap passage (the continuous passage inside the two links n and the curved member which connects the bottom link n to cylinder b) has an opening that faces a direction that is perpendicular to a direction (indicated by the arrows in Figure 2) in which said caps move when traversing said cap passage (it is clear from Figure 2 that the cap passage has an opening on the opposite side of the “opposite opening” shown in an annotated version of Figure 2 of Wilhelm, hereinafter Figure 2x, below when the length-adjustable section is in the extended state, which opening faces a direction that is perpendicular to the direction in which said caps move).

    PNG
    media_image2.png
    791
    473
    media_image2.png
    Greyscale

Figure 2x: an annotated version of Figure 2 of Wilhelm
Regarding claim 28, Wilhelm discloses that said cap passage (the continuous passage inside the two links n and the curved member which connects the bottom link n to cylinder b), in said collapsed state (the state shown in solid lines in Figure 1), encloses four sides of said caps therein (clear from Figures 1 and 2).
Regarding claim 29, Wilhelm discloses that, in each state of said length-adjustable section (the section of the cap passage inside the two links n and the curved member which connects the bottom link n to cylinder b), said segments (the top link n, the bottom link n, and the curved member which connects the bottom link n to cylinder b in Figures 1 and 2) are arranged to guide each cap through said cap passage continuously through at least two adjoining segments (clear from Figures 1 and 2, Paragraphs 0001-0004 of Machine Translation of DE 433699 C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm in view of Roth (US 2012/0110949).
Regarding claim 30, Wilhelm discloses all the limitations of the claim as stated above except: a carrying structure that extends at least along said length-adjustable section, wherein each segment comprises a guide region shaped for cooperating with said carrying structure to guide said caps.
Roth teaches that it was known to provide a carrying structure (25, 26, and/or 27 in Figures 4-6) that extends at least along a length-adjustable section (9 in Figures 3 and 5) of a cap passage (the passage inside 9 along which caps 5 travel) of a telescopic cap-supply (6 in Figures 1-5), wherein each segment (15 and 16 in Figures 3-8) that forms said cap passage (the passage inside 9 along which caps 5 travel) comprises a guide region (20, 21, and/or 22 in Figures 3-8) shaped for cooperating with said carrying structure (25, 26, and/or 27) to guide caps (5 in Figures 3-6) (Paragraphs 0041-0043), in order to delimit a continuous passage for the caps (5) and provide the caps (5) with a continuous and smooth surface for the entire length of the length-adjustable section (9) (Paragraph 0044).
Because both the length-adjustable section (the section of the cap passage inside the two links n and the curved member which connects the bottom link n to cylinder b) of Wilhelm and the length-adjustable section (9) of Roth delimit a continuous passage for caps and provide the caps with a continuous and smooth surface for the entire length of the length-adjustable section, it would have been obvious to one of ordinary skill in the art to have modified the length-adjustable section of Wilhelm so that a carrying structure extends at least along said length-adjustable section, wherein each segment (the top link n, the bottom link n, and the curved member which connects the bottom link n to cylinder b of Wilhelm) comprises a guide region shaped for cooperating with said carrying structure to guide said caps KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm in view of Evers (US 2011/0138740).
Regarding claim 31, Wilhelm discloses all the limitations of the claim as stated above except: a cap-cleaning machine, wherein at least a portion of said length-adjustable section is a constituent of said cap-cleaning machine.
Evers teaches that it was known to provide a cap-cleaning machine (5-7 and 9-14 collectively in Figures 1-3), wherein at least a portion of a section of a cap passage (5 or 6 in Figure 2) is a constituent of said cap-cleaning machine (5-7 and 9-14 collectively) (apparent from Figures 2 and 1), in order to achieve high quality sterilization/disinfection of caps (2 in Figure 2) in a necessary manner over entire surfaces of the caps (2) while simultaneously conveying the caps (2) toward a closing machine (4) and providing the closing machine (4) with a high output (Paragraphs 0020 and 0021).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wilhelm to incorporate the teachings of Evers by providing the apparatus (shown in Figure 1) of Wilhelm with a cap-cleaning machine, wherein at least a portion of said length-adjustable section is a constituent of said cap-cleaning machine, because doing so would achieve the predictable results of achieving high quality sterilization/disinfection of the caps (“crown corks” of Wilhelm) in a necessary manner over entire surfaces of the caps, thereby making the caps safer for use by humans, while simultaneously conveying the caps toward the closing machine (b-i collectively in Figure 1 of Wilhelm) and providing the closing machine with a high output. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731